DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

April 30, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Model Eligibility Application and Guidance on State Alternative
Applications

Today, the Centers for Medicare & Medicaid Services (CMS) is releasing the model single,
streamlined application. States may choose to use the model application, or may develop an
“alternative” application that is approved by CMS. For states in which there is a Federallyfacilitated Marketplace the state’s Medicaid/CHIP agency will accept the model form and may,
in addition, develop an alternative application approved by CMS.
Beginning on October 1, 2013, the new Health Insurance Marketplace, also known as the
Affordable Insurance Exchange, and State Medicaid and Children’s Health Insurance Program
(CHIP) agencies will use a single, streamlined application to determine eligibility for enrollment
into Qualified Health Plans (QHPs) and for insurance affordability programs including advance
payments of the premium tax credit (APTCs), cost-sharing reductions (CSRs), Medicaid, and
CHIP.
This release has three components, which are all available for review at
http://www.medicaid.gov/State-Resource-Center/Events-and-Announcements/Events-andAnnouncements.html. The model online application will be available soon to the public:
•

Application for Health Coverage & Help Paying Costs (Short Form) – This paper
application can be used by individuals who meet the criteria specified in the application to
receive an eligibility determination for enrollment through the Marketplace or for Medicaid
and CHIP. The form is accompanied by Appendix C “Assistance with Completing this
Application”.

•

Application for Health Coverage & Help Paying Costs –This paper application can be
used to determine eligibility for an individual or family applying for enrollment through the
Marketplace, Medicaid and CHIP. The “Application for Health Coverage & Help Paying for
Costs” document is accompanied by three appendices: 1) Appendix A: “Health Coverage
from Jobs and Employer Coverage Tool,” assists employees in gathering the necessary
information to answer employer sponsored health coverage questions on the application; 2)

CMCS Informational Bulletin – Page 2
Appendix B “American Indian or Alaska Native Family Member (AI/AN)” provides specific
guidance for the AI/AN community; and 3) Appendix C “Assistance with Completing this
Application” includes general instructions for all applicants.
•

I.

Application for Health Coverage – This paper application supports eligibility
determinations for enrollment through the Marketplace for applicants who wish to be
considered for coverage through a Qualified Health Plan (QHP) without financial assistance.
The application for health coverage is also accompanied by Appendix C “Assistance with
Completing this Application”.

Background

Section 1413 of the Affordable Care Act directs the Secretary of Health and Human Services
(HHS) to develop and provide to each state a single, streamlined form that applicants may use to
apply for coverage in QHPs and insurance affordability programs, including APTCs, CSRs,
Medicaid, and CHIP. Individuals must be able to submit the application online, by mail, over the
telephone or in person and the application may be submitted to a Marketplace, state Medicaid
agency, or to a CHIP agency. The application must be structured to maximize an applicant’s
ability to complete the form satisfactorily, taking into account the characteristics of individuals
who may qualify for the programs by developing materials at appropriate literacy levels and
ensuring accessibility. A state may develop and use its own single, streamlined application if
approved by the Secretary.
The Marketplace will begin accepting applications for coverage on October 1, 2013 for coverage
that starts on January 1, 2014. This initial open enrollment period extends to March 31, 2014, but
the Marketplace will also accept applications and make eligibility determinations (including a
determination as to whether an individual qualifies for a special enrollment period) throughout
the course of the year. Medicaid and CHIP agencies will also begin to use a single streamlined
application on October 1, 2013. As proposed in our January 22, 2013 Notice of Proposed
Rulemaking (78 FR 4596) at 42 CFR §435.1205, Medicaid and CHIP agencies must make
available a single streamlined application as of October 1, 2013, in addition to their applications
already in use for those who want to apply for coverage effective before January 1, 2014.
Development of the Model Single, Streamlined Application
In addition to the policy, operations and technology considerations employed during the
development of the application, the model application materials directly reflect input received
over several months through the public comment process provided for in the Paperwork
Reduction Act (PRA), extensive consumer testing and state and other stakeholder consultation.
•

Public Comments: CMS published 30-day and 60-day PRA notices giving the public an
opportunity to provide feedback on the application. This resulted in approximately 180
comments largely focused on ideas for clarifying the wording of the questions and the
information being requested from applicants.

CMCS Informational Bulletin – Page 3
•

Consumer Testing: CMS employed an iterative approach to testing the model application
materials at several stages of development. CMS conducted multiple rounds of testing with
individuals and small groups consisting of uninsured individuals and those who currently buy
insurance on the individual market. These groups also varied by location, education level and
income.

•

Stakeholder Consultation: CMS sought input from a variety of stakeholders including state
Medicaid, CHIP, and Marketplace officials; health insurance issuers; consumer advocates;
and representatives of the American Indian and Alaska Native community. We also worked
closely with partners from other federal agencies.

II.

Guiding Principles for Application Development

CMS adhered to the following basic principles as we designed the single, streamlined
application. These principles formed the basis for the design and content of the application
materials and also informed forthcoming guidance for states on the parameters for development
of alternative applications.
•

Minimize the burden on consumers. The model application strives to make the enrollment
process as simple as possible for applicants by collecting only the data necessary to
determine eligibility.
Integrate data sources to simplify the application process. A unique quality of the model
online application is that it incorporates, through the process, eligibility verification that
utilizes electronic data available through the new Federal Data Services Hub (Hub) as well as
from other data sources.
Provide help throughout the application process.
The model online application provides easy references to help by displaying the call center
telephone number in key locations as well as links to help in the community and on-line
guidance.

Process for Alternative Application Submission and Approval
CMS is meeting regularly with states to provide technical assistance to State-based Marketplaces
as well as Medicaid and CHIP agencies to facilitate adoption of the model application, or
throughout the development of an alternative application. CMS will share additional guidance
with states about the review and approval of alternative applications in light of this release of the
model single, streamlined application. To request technical assistance or for questions relating to
this guidance please contact Anne Marie Costello, Director, Division of Eligibility, Enrollment
and Outreach, CMCS at 410-786-5175 or Hilary Dalin, Technical Advisor, State Exchange
Group at 301-492-4343.

